Citation Nr: 1043121	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing before the Board in May 2006.

In July 2006, the Board remanded the claim for additional 
development.  The Board denied the Veteran's claim in April 2007.  
In October 2008, the Veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims.  The Court vacated the April 2007 
Board decision and remanded the Veteran's case to the Board for 
readjudication.  

The Board remanded the claim for additional development in 
December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is again 
necessary before a decision on the merits of the claim can be 
reached.  

The Veteran's claim was previously remanded for the purpose of 
obtaining additional VA outpatient treatment reports and to 
afford the Veteran a VA examination and obtain a medical opinion.  

The Veteran was afforded a VA examination in April 2010.  At that 
time the Veteran's claims file was not available and the examiner 
deferred rendering a medical opinion.  

The Veteran's claims file was forwarded to another VA examiner in 
July 2010 in order to obtain a medical opinion.  A physical 
examination was not performed at that time.  The examiner 
reviewed the claims file, including the April 2010 examination, 
and was unable to provide an opinion regarding the etiology of 
the Veteran's bilateral knee osteoarthritis without resort to 
mere speculation.  Consequently, the examiner failed to offer an 
opinion as to the etiology of the Veteran's claimed bilateral 
knee disability.  A remand by the Board confers on the Veteran, 
as a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a duty to ensure compliance 
with the terms of the remand.  If the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
satisfied, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Associated with the claims file are VA treatment records dated 
through June 2010.  Any records dated after June 2010 should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated 
after June 2010.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral knee 
disability.  The claims folder should be 
reviewed and that review should be 
reflected in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other examinations and opinions of record, 
including November 2006 and July 2010 VA 
examinations.  The rationale for all 
opinions expressed must be provided.  
Specifically, the examiner should provide 
the following opinion:  

(a)  Diagnose any current bilateral 
knee disability.

(b)  Is it as likely as not (50 
percent or more probability) that any 
bilateral knee disability is 
etiologically related to the Veteran's 
period of active service, including 
any trauma sustained during parachute 
jumps and being thrown from a 
personnel carrier during service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
knee injuries in service, in addition 
to his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

